Case 14-04194        Doc 48     Filed 04/22/19     Entered 04/22/19 15:49:26          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 04194
         Norma Romero

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/11/2014.

         2) The plan was confirmed on 04/21/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/23/2015, 02/24/2016, 08/25/2016, 01/05/2017, 06/01/2017, 10/19/2017, 04/04/2018.

         5) The case was Completed on 06/14/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $16,217.64.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-04194            Doc 48           Filed 04/22/19    Entered 04/22/19 15:49:26                 Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $6,930.20
           Less amount refunded to debtor                                   $0.60

 NET RECEIPTS:                                                                                              $6,929.60


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,993.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $281.73
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,274.73

 Attorney fees paid and disclosed by debtor:                          $350.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent          Unsecured      1,742.00       1,741.63         1,741.63        174.16        0.00
 Blatt Hasenmiller Leibsker & Moore LLC   Unsecured         905.00           NA               NA            0.00       0.00
 Chase Auto Finance                       Unsecured         111.00           NA               NA            0.00       0.00
 City of Chicago                          Unsecured         200.00           NA               NA            0.00       0.00
 Commonwealth Edison Company              Unsecured         700.00           NA               NA            0.00       0.00
 Discover                                 Unsecured      2,900.00            NA               NA            0.00       0.00
 Express, Inc/Structure                   Unsecured           0.00           NA               NA            0.00       0.00
 Express, Inc/Structure                   Unsecured         500.00           NA               NA            0.00       0.00
 Great American Finance Company           Unsecured          78.00      1,574.22         1,574.22           0.00       0.00
 I.C. System Inc                          Unsecured         546.00           NA               NA            0.00       0.00
 Illinois Student Assistance Commission   Unsecured     18,168.00     16,791.54        16,791.54       1,679.15        0.00
 Internal Revenue Service                 Priority            0.00          0.00             0.00           0.00       0.00
 ISAC                                     Unsecured         351.00           NA               NA            0.00       0.00
 Peoples Energy Corp                      Unsecured         363.00      1,142.49         1,142.49        114.25        0.00
 Portfolio Recovery Associates            Unsecured           0.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates            Unsecured           0.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates            Unsecured         922.00        904.56           904.56          90.46       0.00
 Portfolio Recovery Associates            Unsecured         627.00        562.81           562.81          56.28       0.00
 Quantum3 Group LLC as agent for          Unsecured         666.00        666.65           666.65          66.67       0.00
 Quantum3 Group LLC as agent for          Unsecured           0.00         67.51            67.51           6.75       0.00
 Quantum3 Group LLC as agent for          Unsecured           0.00         42.33            42.33           4.23       0.00
 RAC Acceptance                           Secured        1,100.00            NA               NA            0.00       0.00
 Resurgence Legal Group PC                Unsecured           0.00      1,193.12         1,193.12        119.31        0.00
 Resurgent Capital Services               Unsecured           0.00        319.61           319.61          31.96       0.00
 Resurgent Capital Services               Unsecured      3,000.00       2,398.28         2,398.28        239.83        0.00
 TD Bank USA NA                           Unsecured         718.00        718.15           718.15          71.82       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-04194        Doc 48      Filed 04/22/19     Entered 04/22/19 15:49:26             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,122.90          $2,654.87              $0.00


 Disbursements:

         Expenses of Administration                             $4,274.73
         Disbursements to Creditors                             $2,654.87

 TOTAL DISBURSEMENTS :                                                                       $6,929.60


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
